Citation Nr: 1820480	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability with allergies.

2.  Entitlement to service connection for residuals of pneumonia.


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in March 2010 and March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2016, the Board remanded the instant matters as well as a claim for service connection for a low back injury.

In July 2016, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for lumbar spine degenerative disc disease and assigned an initial rating.  As this decision represents a full grant of the benefits sought with respect to this claim for service connection, such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

Following the issuance of the supplemental statement of the case in July 2016, the Veteran submitted additional evidence in support of his claims in July 2016.  As his substantive appeal was received in June 2014, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence. 


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a pulmonary disorder with allergies, or persistent or recurrent symptoms of such a disorder. 

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of residuals of pneumonia, or persistent or recurrent symptoms of such a disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disability with allergies have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for residuals of pneumonia have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a letter dated in December 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In addition, the Veteran underwent VA examinations to determine the nature and etiology of his claimed pulmonary disorder with allergies and residuals of pneumonia.
Furthermore, Board finds there has been substantial compliance with the Board's March 2016 remand directives and no further action in this regard is necessary.
See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   An April 2016 letter requested that the Veteran complete an authorization form to allow VA to obtain records for any private physicians who treated him for his claimed disabilities on appeal.  In addition, the Veteran underwent an VA examinations in April 2016 determine the nature and etiology of his claimed disorders.  Therefore, the Board finds that there has been substantial compliance with its March 2016 remand directives, and no further action in this regard is necessary 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, supra.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

The Veteran asserts that he has a pulmonary disorder with allergies and a residuals of pneumonia disability that were caused by or the result of active service.

However, the probative evidence of record fails to demonstrate a current diagnosis of a pulmonary disorder and/or residuals of pneumonia.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  An April 2016 VA pulmonary Disability Benefits Questionnaire (DBQ) report indicated that the Veteran suffered from acute pneumonia in service and that the infection had resolved.  The report also indicates that the Veteran's breathing was normal and that lung examination was normal.  Although a February 2010 chest X-ray showed mild emphysema, the April 2016 VA physician found that the Veteran's pulmonary function tests were normal.  A May 2016 VA chest X-ray noted hyperinflated lungs comparable with chronic obstructive pulmonary disease (COPD); however, the April 2016 VA physician found that the Veteran does not have a clinical diagnosis of COPD.

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here involving an internal organ, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Specifically, the diagnosis of a pulmonary disorder and residuals of pneumonia involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include pulmonary function testing.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a pulmonary disorder and/or residuals of pneumonia, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of pulmonary disorder and/or residuals of pneumonia for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for pulmonary disorder and/or residuals of pneumonia.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a pulmonary disorder with allergies is denied.

Service connection for residuals of pneumonia is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


